DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 01/05/2021, have been entered.
Applicant’s amendments to the drawings, dated 03/05/2020, caused withdrawal of the objection to the drawings as set forth in the Office Action dated 12/09/2019.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-5, 7, and 10-16 as being unpatentable over Chisaka et al. (JP 2013/118288) in view of Chang et al. (WO 2016/0306031).
	Claims 1 and 8 have been amended.
	No claims have been added or cancelled.
	Claims 1-5 and 7-20 are pending in the application, with claims 17-20 being withdrawn.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s request for rejoinder is acknowledged but the restriction requirement is maintained at this time as the examined claims are not in condition for allowance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0346406 A1).
With respect to claim 1, Lee discloses an ink composition represented by Formula 1, an amine-based compound represented by Formula 2, and a polar solvent (ethanol, paragraph 0049, lines 1-4).
The compound of instant Formula 1 is formed through Lee formula (1) (page 2), which is pictured below.

    PNG
    media_image1.png
    203
    490
    media_image1.png
    Greyscale

In this formula, R10 and R13 are a C1 alkyl group (methyl), and all other R groups are hydrogen atoms (paragraph 0019, lines 1-2). This forms the compound below, which has been labelled according to the instant claim to facilitate discussion.

    PNG
    media_image2.png
    289
    456
    media_image2.png
    Greyscale

This compound meets the requirements of the instant claim when L1 is a C10 carbocyclic group, L2 is a C6 carbocyclic group, R4 and R9 are a C1 alkyl group, R1 is an unsubstituted C6 aryl group, R2-3, R5-8, and R10 are hydrogen atoms, a1 and a2 are 1, and b1 and b2 are 1. 
The compound of instant formula 2 is formed through Lee formula (2) (page 2), which is pictured below.

    PNG
    media_image3.png
    74
    236
    media_image3.png
    Greyscale

In this formula, L is a single bond (paragraph 0024, line 1), Ar2 and Ar3 are an unsubstituted C6 aryl group (paragraph 0025, lines 1-4), n is 2 (paragraph 0026), and Ar1 is the pyrene group below (paragraph 0035).

    PNG
    media_image4.png
    151
    122
    media_image4.png
    Greyscale

In this formula, A is deuterium (paragraph 0037, line 1), and m is 1 (paragraph 0038).
This forms the compound below, which has been labelled according to the instant claim to facilitate discussion.

    PNG
    media_image5.png
    330
    701
    media_image5.png
    Greyscale

This compound meets the requirements of the instant claim when R17 is a deuterium atom, and R15-16 and R18-22 are hydrogen atoms, and (L21)a21-(R11)b11, (L22)a22-(R12)b12, (L23)a23-(R13)b13, (L24)a24-(R14)b14 are formula 2-1.
Lee includes each element claimed, with the only difference between the claimed invention and Lee being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compounds of the instant claim since the combination of elements would have yielded the predictable result of a combination of specific host compounds and specific dopant compounds which show blue emission, has a long operating lifespan, high efficiency, high brightness, good color purity, low driving voltage, and improved operational stability (abstract), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Lee teaches the ink composition of claim 1, and L1 is a naphthalene group and L2
With respect to claim 3, Lee teaches the ink composition of claim 1, and R4 and R9 are a methyl (C1 alkyl) group, R1 is a phenyl group (unsubstituted C6 aryl group), R2-3, R5-8, and R10 are hydrogen atoms, as discussed above.
With respect to claims 4 and 5, Lee teaches the ink composition of claim 1, and R4 and R9 are a C1 alkyl group (methyl group), as discussed above.
With respect to claim 7, Lee teaches the ink composition of claim 1, as discussed above, wherein a11 and a12 are 0 and L11 and L12 are not present, and the presence of L11 and L12 becomes alternative to the primary species, and thus the features of the instant claim, the identity of L11 and L12, are not required by the claims, and Lee reads on the claim.
With respect to claim 8, Lee teaches the ink composition of claim 1, as discussed above, wherein at least one of R3 to R10 is a C1 alkyl group, and the presence of Q31-33 becomes alternative to the primary species, and thus the features of the instant claim, the identity of Q31-33, are not required by the claims, and Lee reads on the claim.
With respect to claim 9, Lee teaches the ink composition of claim 1, as discussed above, and R17 is deuterium.
With respect to claim 12, Lee teaches the ink composition of claim 1, as discussed above.  Lee is silent to the solubility of the compound represented by Formula 1 in the polar solvent being in a range of about 1% to about 10%, and the solubility of the compound represented by Formula 2 in the polar solvent is in a range of about 0.01% to about 2%. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Lee and the polar solvent, ethanol, reads 
With respect to claim 14, Lee teaches the ink composition of claim 1 as discussed above. Lee also teaches a first electrode (ITO, paragraph 0073, line 2-3), and second electrode facing the first electrode (A1, paragraph 0073, lines 34-35 ), and an organic layer that is disposed between the first electrode and the second electrode and comprises an emission layer (paragraph 0073, lines 23-27), wherein the organic layer is formed by using the ink composition of claim 1 (paragraph 0014 discloses use in the light-emitting layer, paragraph 0017 discloses the two compounds of the composition as discussed above).
With respect to claim 15, Lee teaches the ink composition of claim 14 as discussed above. Lee also teaches the compound of Formula 1, which is analogous to Lee Formula 1, is a host material, and that the compound of Formula 2, which is analogous to Lee Formula 2, is a dopant compound (paragraph 0017 and formulae 1 and 2).
With respect to claim 16, Lee teaches the ink composition of claim 14, as discussed above, and Lee also teaches the ink composition emits blue light (paragraph 0074).

Claims 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0346406 A1) as applied to claims 1-5, 7-9, and 14-16 above, and further in view of Chisaka et al. (JP 2013/118288, using the previously provided translation for references).
With respect to claims 10 and 11, Lee teaches the ink composition of claim 1, as discussed above, however, Lee does not teach that the polar solvent has a relative polarity of about 0.2 to about 0.4 (claim 10), nor does Lee teach the polar solvent is a C1-C10 alkyl benzoate (claim 11)
Chisaka teaches an analogous ink composition to produce blue light in an organic electroluminescent device (paragraph 0001). This composition is analogous to the ink composition of Lee in that it comprises an anthracene derivative (paragraph 0019), a pyrene derivative (paragraph 0008), and a polar solvent (methyl benzoate, paragraph 0082, lines 1-7).
Chisaka is silent to the relative polarity of methyl benzoate being about 0.2 to about 0.4. However, this is considered to be a property of the compound.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and methyl benzoate reads on the claims. Support for this presumption comes from the use of like materials and like processes when methyl benzoate is used as a solvent, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Chisaka, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). 
It would have been obvious to a person having ordinary skill in the art to use the solvent of Chisaka, methyl benzoate, as the solvent in the ink composition of Lee with a reasonable 
With respect to claim 13, Lee teaches the ink composition of claim 1, as discussed above. However, Lee does not teach the ink composition comprises about 1 part by weight to about 10 parts by weight of the compound represented by Formula 1; about 0.01 parts by weight to 2 parts by weight of the compound represented by Formula 2; and about 90 parts by weight to about 99 parts by weight of the polar solvent. 
Chisaka teaches the ink composition comprises about 1 part by weight of a compound represented by formula 1, about 0.02 parts by weight a compound represented by Formula 2, and about 99 parts by weight of a polar solvent (see Table 12 on page 56 of the untranslated document which comprises a pyrene derivative (see embodiment 1 on page 11 of the untranslated document) analogous to instant formula 2, and an anthracene derivative (see embodiment H-10 on page 18 of the untranslated document), which is analogous to instant formula 1. Chisaka teaches the compounds of table 12 are dissolved in a polar solvent at a concentration of 1.0% wt and a ratio of 2:98, paragraph 0184, lines 5-8).
It would have been obvious to a person having ordinary skill to incorporate a compound of Formula 1 at about 1 part by weight to about 10 parts by weight and a compound of Formula 2 at about 0.01 parts by weight to about 2 parts by weight and about 90 parts by weight to about 99 parts by weight of a polar solvent with a reasonable expectation of forming a functional organic electroluminescent element as Chisaka teaches that all the devices constructed according to Table 12 demonstrated long lifetime and high luminance (paragraph 0186).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chul et al. (KR 2013/0098228 A) – teaches a composition comprising an anthracene derivative and pyrene derivative.
Toshioyoshi et al. (JP 2008/244424 A) – teaches a composition comprising an anthracene derivative and a pyrene derivative.
Dong et al. (CN 102082232 A) – teaches a composition comprising an anthracene derivative and a pyrene derivative.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S./Examiner, Art Unit 1786               
                                                                                                                                                                                                                                                 
/LUCAS A STELLING/Primary Examiner, Art Unit 1773